Citation Nr: 0434224	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical and lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his mother


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to June 
1983, at which time he was placed on temporary retirement due 
to disability.  He was permanently retired from active duty 
in April 1985.

The veteran's claim of entitlement to service connection for 
cervical and lumbar radiculopathy was originally denied by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, by rating decision in July 1984.  The RO 
determined that there was no medical nexus to service.  The 
veteran was notified of the decision and did not appeal.  In 
November 1986, the veteran attempted to reopen his claim.  
The RO denied the attempt in April 1987, based on a finding 
that the veteran had not submitted new and material evidence 
sufficient to reopen the claim.  In June 1993, the veteran 
again attempted to reopen the claim.  The RO denied by rating 
decision in August 1993.  The veteran filed a timely appeal, 
which was ultimately denied by the Board of Veterans' Appeals 
(Board) in February 1998, based upon a finding of no new and 
material evidence.  The veteran did not appeal the Board's 
decision.  The veteran last attempted to reopen the claim in 
June 2002.  This matter comes before the Board on appeal from 
the resultant rating decision of October 2002, which 
continued the prior denial of entitlement to service 
connection for cervical and lumbar radiculopathy, based on a 
lack of new and material evidence.


FINDINGS OF FACT

1.  The veteran's claim for service connection for cervical 
and lumbar radiculopathy was denied by the Board in February 
1998.  The veteran did not appeal the decision.

2.  Evidence submitted since the February 1998 decision is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 1998 Board decision, denying service 
connection for cervical and lumbar radiculopathy, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for cervical and 
lumbar radiculopathy is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for cervical 
and lumbar radiculopathy.  In this context, the Board notes 
that a substantially complete application to reopen was 
received in June 2002.  In July 2002, prior to its 
adjudication of the claim, the AOJ provided notice to the 
claimant regarding VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to reopen a previously denied claim, 
and particularly what qualifies as "new" and "material" 
evidence.  He was also notified of information and evidence 
that VA would seek to provide and information and evidence 
that he was expected to provide.  The veteran was instructed 
to submit any information or evidence he had that he believed 
would be helpful in deciding his claim.  Thus, the Board 
finds that the content and timing of the July 2002 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

New & Material Evidence for a Claim of Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
may also be granted for a disease diagnosed after discharge 
from military service, when the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Since his original claim in 1984, the veteran has contended 
that injuries sustained to his neck and back in a Jeep 
accident during service have caused him to continually suffer 
from cervical and lumbar radiculopathy.  The evidence of 
record at the time of the original denial by the RO in July 
1984 is briefly summarized below.  

The veteran's service medical records revealed that he was in 
a Jeep accident in July 1981.  He presented with complaints 
of pain in his back, neck, and knees.  A possible head 
concussion was noted.  X-rays indicated that the veteran had 
a cerebral concussion and a whiplash injury of the cervical 
spine.  The veteran reported to sick call in February and 
March 1982 for further treatment of back pain.  In April 
1982, the veteran was involved in a motor vehicle accident, 
sustaining blunt trauma to the neck and knee.  The veteran 
reported pain in his back as well.  The veteran sought 
further treatment for back pain in June 1982 and March 1983.  
Medical Board proceedings were initiated in March 1983, and 
found, in part, that the veteran's recurrent low back pain 
was due to "simple muscle strain and poor posture."  The 
final diagnosis was psychogenic pain disorder, manifested by 
apparently severe and prolonged pain, which was not 
consistent with anatomic distribution of the nervous system.  
It was further noted that no organic pathology was found.

Post service treatment records, dated from September 1983 to 
March 1984, were also of record, and documented treatment for 
the veteran's neck and back pain.  Included is a March 1983 
VA examination, with x-ray studies of the spine, that 
concluded that the veteran had a psychogenic pain disorder, 
without evidence of an active neurologic disorder.  The RO 
granted service connection for the pain disorder, but denied 
service connection for cervical and lumbar radiculopathy.

The veteran unsuccessfully attempted to reopen the claim 
several times over the ensuing years.  He appealed one such 
rating decision (dated in June 1993) to the Board.  Of record 
at the time of the February 1998 Board decision were medical 
records documenting on-going treatment of various medical 
conditions, to include neck and back pain, dated from April 
1984 to August 1997.  In addition, an August 1997 VA 
neurological examination was of record.  That exam concluded, 
on the basis of the examination and a review of the claims 
file, that the veteran had degenerative disc disease of the 
cervical and lumbar spine, which was due to the aging process 
and not the 1981 in-service motor vehicle accident.  The 
Board declined to reopen the claim based on a lack of new and 
material evidence, and the veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
determination.  Accordingly, the February 1998 decision is 
final.  38 U.S.C.A. § 7105.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  The Board notes that the 
standard for new and material evidence was recently amended.  
See 38 C.F.R. § 3.156(a) (2003).  That amendment applies only 
to claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Since the veteran's 
claim to reopen was received in June 2002, the amendment is 
applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In connection with his June 2002 claim to reopen, the veteran 
submitted additional VA outpatient treatment records dated 
from October 2000 to August 2002.  These records document 
then-current treatment for neck and back pain.  The RO denied 
his claim to reopen in October 2002, for a lack of new and 
material evidence.  The veteran then filed this timely 
appeal.  Since that denial, additional VA outpatient 
treatment records, dated from May 2002 to December 2003, have 
been added to the file.  These records are cumulative of the 
evidence previously submitted, in that they document the 
veteran's continual treatment for his neck and back pain.  No 
reference is made to the etiology of his pain, nor is a 
causal line drawn between that pain and his service. 

Additionally, in August 2004, the veteran appeared before the 
undersigned Veterans Law Judge for a hearing in San Antonio, 
Texas.  His testimony reiterated his contentions that the 
injuries sustained in the July 1981 Jeep accident were the 
cause of his current cervical and lumbar radiculopathy.  The 
veteran also submitted a copy of a letter he had sent to his 
mother in July 1981, immediately after the in-service 
accident, in which he stated he had been in the hospital 
because he hurt his back and neck.  The postmarked envelope 
was also included.  The Board finds this evidence is 
cumulative and redundant, in that it tends to prove an 
already-established fact, namely that after the auto 
accidents he had complaints of neck and back pain and 
received treatment.  Those records have been associated with 
the claims file since the veteran's first claim in 1984.  No 
further evidence was submitted.

The Board finds that the evidence submitted since the last 
denial is cumulative and redundant, and therefore does not 
qualify as new and material evidence under the applicable 
law.   As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply, and the claim for service connection for cervical and 
lumbar radiculopathy is not reopened. 


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for cervical and lumbar 
radiculopathy is not reopened.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



